ORDER
The City of Baton Rouge/Parish of East Baton Rouge invokes the appellate jurisdiction of this court pursuant to La. Const, art. V, § 5(D), on the ground that the district court declared La. R.S. 13:5105(D) unconstitutional.
While the district court’s judgment states that La. R.S. 13:5105(D) is unconstitutional, the district court also made a finding that the resolution purporting to waive the prohibition against jury trials did not meet the requirement of La. R.S. 13:5105(D) that waiver of the prohibition be by “general ordinance or resolution.” *323Because the district court could have resolved the issue on statutory grounds, the district court was premature in reaching the question of constitutionality. See Cat’s Meow. Inc. v. City of New Orleans, 98-0601 (La.10/20/98), 720 So.2d 1186 (courts should refrain from deciding the constitutionality of legislation when the case can be disposed of on non-constitutional grounds).
The record indicates the parties did not address the issue of the statutory validity of the resolution in detail. In the interest of fairness, we will therefore vacate the" district court’s ruling and remand the case to the district court to conduct an eviden-tiary hearing on this issue.
Accordingly, the judgment of the district court dated June 16, 2000 is vacated and set aside. The pending appeal in this court is dismissed as moot, and the case is remanded to the district court for further proceedings consistent with this order.
/s/ Harry T. Lemmon Justice, Supreme Court of Louisiana